 
SHANGHAI A TRIP MEDICAL TECHNOLOGY CO., LTD.
Suite 1440-6B, Hongqian Road
Changning District, Shanghai, PRC


April 14, 2008


Belmont Partners
360 Main Street
Washington, Virginia 22747


Gentlemen:


This will set forth our agreement as follows:


1. Pursuant to an oral agreement between Belmont Partners (“Belmont”) and
Shanghai A Trip Medical Technology Co., Ltd. (“Shanghai Medical”), Belmont has
found and introduced to Shanghai Medical a Delaware corporation named Aamaxan
Transport Group, Inc. (“Aamaxan”) as a shell company to be used for a reverse
merger transaction involving the parent holding company of Shanghai Medical.
Belmont has also assisted Shanghai Medical in the negotiation of the terms of
the reverse merger transaction, including an acquisition by an affiliate of
Shanghai Medical of a controlling interest in Aamaxan as a first step in
completing the reverse merger transaction.


2. In accordance with the oral agreement between Belmont and Shanghai Medical,
in full consideration of Belmont’s services to Shanghai Medical, immediately
upon execution of this agreement, Shanghai Medical shall cause Aamaxan to issue
to Belmont or its designees 821,429 shares of Common Stock, par value $.001 per
share, of Aamaxan (“Common Stock”), which number of shares is equal to the
difference between (a) 5% of the fully diluted shares of Common Stock giving
effect to the consummation of the reverse merger transaction and related
financing and (b) the number of shares of Common Stock held by non-affiliates of
Aamaxan immediately after the consummation of the reverse merger transaction.


3. Belmont shall be responsible for all of its expenses in performing the
services referred to in Paragraph 1 hereof.


4. This Agreement shall be interpreted under the laws of the State of New York.
This Agreement supersedes all prior agreements and can only be amended in
writing subscribed by the party to be charged therewith. Delivery of any
writings required or referred to by this agreement shall be deemed delivered as
of the date of deposit in the United States mail to the last known address of
the party. This Agreement shall be binding upon all successors and assigns as
their interest shall appear. This Agreement may be executed in counterparts.



--------------------------------------------------------------------------------


 
Please indicate your agreement with the foregoing by signing this Agreement in
the appropriate place below and returning to the undersigned one signed copy of
this Agreement.



   
Very truly yours,
             
SHANGHAI A TRIP MEDICAL TECHNOLOGY CO., LTD.
           
By:
 
     
Name: Chen Zhong
     
Title:
 



TERMS AGREED TO:
 
BELMONT PARTNERS
 
By:
   
Name: Joseph Meuse
 
Title:




--------------------------------------------------------------------------------

